Citation Nr: 1201124	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  05-16 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for headaches, to include as due to exposure to Agent Orange.

2.  Entitlement to service connection for a skin disorder, claimed as jungle rot, to include as due to exposure to Agent Orange.

3.  Entitlement to service connection for a gastrointestinal disability, claimed as nausea, to include as due to exposure to Agent Orange.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Counsel
INTRODUCTION

The Veteran had active service from July 1967 to May 1969, including service in the Republic of Vietnam for which he was awarded the Combat Infantryman Badge, among other decorations and awards.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In the September 2010 remand order, the Board referred the issues of entitlement to service connection for a psychiatric disorder and a heart disorder for any appropriate action.  To date, it appears that the RO has not taken any action on these claims.  Therefore, the Board again refers these issues for any appropriate action.   


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam; therefore, exposure to Agent Orange is presumed.

2.  Headaches, a skin disorder claimed as jungle rot, and a gastrointestinal disability claimed as nausea, are not presumptive diseases associated with exposure to Agent Orange.

3.  Although the Veteran was treated in service for headaches, any currently diagnosed headaches are not attributable to any event, injury, or disease during service.

4.  Although the Veteran was treated in service for skin rash and severe ringworm infestation, the medical evidence of record does not show that the Veteran has a current diagnosis of a skin disorder for VA purposes. 

5.  Although the Veteran was treated in service for stomach cramps and intestinal parasites, the medical evidence of record does not show that the Veteran has a current diagnosis of a gastrointestinal disability for VA purposes. 


CONCLUSIONS OF LAW

1.  Headaches were not incurred in or aggravated by active military service, and may not be presumed to have been incurred in service due to exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  A skin disorder, claimed as jungle rot, was not incurred in or aggravated by active military service, and may not be presumed to have been incurred in service due to exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  A gastrointestinal disability, claimed as nausea, was not incurred in or aggravated by active military service, and may not be presumed to have been incurred in service due to exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The duty to notify pursuant to the Veterans Claims Assistance Act was satisfied in this case by way of letters dated October 2004 and January 2005 that fully addressed the notice elements and was sent prior to the initial AOJ decision in this matter.  The letters informed the Veteran of what information and evidence was required to substantiate the service connection claims on appeal on a direct and presumptive basis, to include as due to exposure to Agent Orange, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was further advised in December 2008 of the information and evidence needed to establish a disability rating and an effective date for the disabilities on appeal.  The Veteran's claims were readjudicated following this notice by way of supplemental statements of the case dated December 2009 and November 2011.

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issues has been obtained.  The Veteran's service treatment and available post-service treatment records have been obtained.  The Board acknowledges that the Veteran indicated on more than one occasion that he was hospitalized in service while stationed in Vietnam.  However, the Board also observes that the Veteran failed to provide specific information regarding the nature, location, and approximate dates of the claimed hospitalization.  Nevertheless, the Board's review of the service treatment records showed that the Veteran was admitted for treatment on two instances in December 1968 following complaints of cephalgia, stomach cramps, and intestinal parasites.  There is no indication that there are additional outstanding records related to these episodes of care not associated with the claims file.  Moreover, a clinical evaluation and physical examination administered in May 1969 prior to separation from service was normal and no neurological, skin, or gastrointestinal abnormalities were found.  Accordingly, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision in this case.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 
The Veteran was also afforded VA examinations in connection with the current claims.  These examinations were conducted in March 2009 and they evaluated the Veteran's claimed disabilities in conjunction with his prior history and described them in sufficient detail so the Board's evaluation of them was an informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran's representative expressed the opinion that these examination reports were inadequate for evaluation purposes on the grounds that one of the examiners failed to review the claims file while another examiner minimized the Veteran's subjective complaints.  See September 2010 informal hearing presentation.  The representative requested a remand for new examinations pursuant to Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the Board's remand order).  For reasons discussed in greater detail below, the Board finds that these VA examinations are adequate for evaluation purposes.  

A remand for new VA examinations is not warranted in this case, particularly where, as here, the examiners conducted an interview with and examination of the Veteran, considered pertinent medical history as he described it, reviewed the claims file in two out of three instances, relied on professional training and expertise, and provided a rationale before reaching the conclusion that the Veteran's currently diagnosed chronic headaches were not related to service and that he did not have a currently diagnosed skin disorder or gastrointestinal disability.  Furthermore, contrary to the representative's assertion, the failure to review the claims file does not render a medical opinion inadequate per se.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008); see also, Snuffer v. Gober, 10 Vet. App. 400, 404 (1997) (holding that the Board did not err in relying on a medical examination in which the examiner did not review the appellant's claims file where "[a] review of the appellant's claims file . . . would not have changed the objective findings made").

The Veteran also identified outstanding private treatment records pertinent to his claim from T.G., M.D. and the Carolinas Hospital System.  Records from the Carolinas Hospital System, including records authored by Dr. G., were obtained, reviewed, and associated with the claims file.  VA also made three attempts to obtain records directly from Dr. G.  See requests dated November 2010, January 2011, and February 2011.  In November 2011, the Veteran submitted a statement in which he indicated that Dr. G. provided the requested records to VA, but that they would be re-mailed.  According to the Veteran, the medical records from Dr. G. included records from Carolinas Hospital System.  The Veteran also indicated that he was provided a copy of his records from Dr. G.  To date, the Board has received no additional records from Dr. G. and the Veteran has not submitted any private medical records in his possession despite repeated requests to do so.  See VA letters dated October 2004, January and March 2005, December 2008, and January 2011.  In light of the private medical evidence currently of record, which includes records from Carolinas Hospital System and Dr. G., the Board finds that no additional development is required on this issue, particularly where, as here, the Veteran appears to indicate that the records from Carolinas Hospital System and Dr. G. are one and the same. 

The Veteran's claims were previously before the Board in November 2008 and September 2010 and remanded at that time for additional evidentiary development, to include providing proper notice, affording the Veteran VA examinations, and obtaining outstanding private treatment records.  Based on the discussion above, the Board finds substantial compliance with the November 2008 and September 2010 remand orders.  Therefore, the Veteran's claims are before the Board for final appellate consideration.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Finally, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also, Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination) (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  As such, VA has complied, to the extent required, with the duty-to- assist requirements.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(e).

Factual Background and Analysis

The Veteran contends that he has headaches, a skin disorder, claimed as jungle rot, and a gastrointestinal disability, claimed as nausea, and that these disabilities are related to his period of active service and/or due to exposure to Agent Orange.  

According to 38 U.S.C.A. § 1116(f) (West 2002), for the purposes of establishing service connection for a disability or death resulting from exposure to an herbicide agent, including a presumption of service connection, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent containing dioxin or 2,4-dichlorophenoxyacetic acid, and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to establish that a veteran was not exposed to any such agent during that service.  See also, 38 C.F.R. § 3.307(a)(6) (2011).

Certain diseases and certain types of cancers, may be presumed to have resulted from exposure to certain herbicide agents such as Agent Orange.  38 C.F.R. §§ 3.307, 3.309(e) (2011).  Ordinarily, the diseases listed in 38 C.F.R. § 3.309(e) shall become manifest to a degree of 10 percent or more at any time after discharge from service.  Id.  Thus, service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, the Veteran must show that he served in the Republic of Vietnam during the Vietnam War Era.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e).

Even if the Veteran is not entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that a veteran was not precluded under the Veterans' Dioxin and Radiation Exposure Compensation Standards Act from establishing service connection with proof of direct actual causation).  However, where the issue involves a question of medical causation, competent evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

Service connection may be granted for disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.303(a) (West 2002); Hickson v. West, 12 Vet. App. 247, 253 (1999).
 
Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 3.303(d).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and Department of Veterans Affairs regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  According to 38 C.F.R. § 3.309(a) (2011), service connection for certain chronic disabilities, including encephalitis lethargica residuals and organic disease of the nervous system, may be granted on a presumptive basis if manifested to a compensable degree within one year after separation from service.  

In Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007), the United States Court of Appeals for Veterans Claims (Court) found that while § 1154(b) relaxes the evidentiary burden for a combat veteran with respect to evidence of an in-service occurrence of an injury, it does not create a statutory presumption that a combat veteran's disease or injury is automatically service-connected.  Rather, the Veteran must still provide competent evidence of a relationship between an injury in service and a current disability.  The Board also notes that 38 U.S.C.A. § 1154(a) provides that considerations shall be given to the places, types, and circumstances of the Veteran's service as shown by his service record, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the Veteran.

The Board has an obligation to provide reasons and bases supporting this decision, but there is no need to discuss, in detail, all of the evidence submitted by the Veteran on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

Service treatment records associated with the claims file revealed that the Veteran was afforded a clinical evaluation and physical examination in February 1967 prior to entering service.  The clinical evaluation was normal and no neurological, skin, or gastrointestinal abnormalities were found.  

The Veteran presented to sick call in November 1968 with subjective complaints of rash on his back and thighs.  A physical examination revealed severe ringworm infestation of the skin on the abdomen, groin, legs, and buttocks.  The Veteran was prescribed Tinactin and placed on profile for a period of seven days.  During that time, the Veteran was advised to remain out of the rain, excused from marching through rice paddies, and allowed to shower daily.  A follow-up examination dated that same month found the Veteran to be healing very well.  The Veteran's medication was continued for a period of time, but he was returned to full duty.  

In December 1968, the Veteran reported having cephalgia for the past three to four days.  The Veteran was admitted for possible encephalitis, but his headaches resolved after two days.  The Veteran symptoms were consistent with bifrontal-type headaches.  Although the Veteran reported some problems with amnesia, no neurological abnormalities were found.  The Veteran was discharged and prescribed light duty for a period of three days.  The Veteran returned to sick call later that same month with subjective complaints of stomach cramps for the past two days.  The Veteran was admitted for treatment of intestinal parasites.  The Veteran was treated for two days, prescribed medication, and returned to full duty.  

The Veteran was also afforded a clinical evaluation and physical examination in May 1969 prior to separation from service.  The clinical evaluation was normal and no neurological, skin, or gastrointestinal abnormalities were found.  The Veteran provided a signed statement dated later that same month in which he indicated that there was no change in his medical condition since the separation medical examination.  

Associated with the claims file are private treatment records from Carolinas Hospital System and Dr. G.  In October 2000, the Veteran reported symptoms of frontal headaches, vertigo, and staggered gait following a motor vehicle accident.  It was also noted that the Veteran sustained trauma to his neck.  The diagnosis was trauma to the lumbosacral spine, changes to the cervical spine, and hypertension.

The Veteran submitted a statement in support of the current claim dated March 2005.  Specifically, the Veteran indicated that he was hospitalized in service for treatment of jungle rot, nausea, and headaches.  He indicated that he continued to experience nausea and headaches.  He also expressed the opinion that there were physical marks of evidence of jungle rot.  In April 2005, the Veteran indicated that his jungle rot in service left residual scars.

The Veteran was afforded a VA genitourinary examination in March 2009.  The examiner reviewed the Veteran's claims file and noted that the Veteran was treated in service for headaches, a dermatological condition, and stomach cramps/nausea.  The Veteran subsequently reported recurrent daily headaches since service, but denied formal treatment for this condition.  By the Veteran's own account, his headaches were at one time believed to be the result of a hypertensive episode.  The Veteran also reported nausea approximately once per month since service, but denied formal treatment for this condition.  With respect to the Veteran's skin condition, he described occasional itching on the anterior shins, but denied symptoms affecting his abdomen, legs, groin, or buttocks.  

A physical examination of the Veteran's head and abdomen were unremarkable.  The examiner found no evidence of a current dermatological condition on the abdomen, groin, or buttocks.  The examiner noted some evidence of slight discoloration on the shins which "could" correlate to a healed dermatological condition.  No evidence of active rash, scarring, or disfigurement was found.  The discoloration on the Veteran's shins affected less than one percent of the total body area and none of the exposed body area.  In the examiner's opinion, there was no evidence of a current debilitating condition involving headaches, rash, or nausea.  The examiner expressed the opinion that the Veteran appeared to have recovered well from his in-service conditions and "if any has only very minor residual conditions."  Accordingly, the examiner found that it was "less likely than not" that any disability can be attributed to or related to the Veteran's period of active service.  In reaching this conclusion, the examiner specifically relied on the absence of clinical findings on separation from service and at the VA examination, as well as the Veteran's history as he described it.  

The Veteran was also afforded a VA skin and scars examination in March 2009.  The examiner did not review the Veteran's claims file, but took an extensive history from the Veteran as he described it.  According to the Veteran, he developed a rash on his lower abdomen and lower extremities, claimed as jungle rot, while stationed in Vietnam.  The Veteran indicated that he had some skin pigment changes since service.  The examiner looked at the Veteran's entire body and found no evidence of scars.  According to the examiner, the Veteran directed the examiner's attention to his abdominal region and legs, but the examiner found no evidence of scars, rash, or skin changes.  The examiner described the Veteran's skin as "normal," and indicated that "not only do I not see any scars, I do not see rash or changes whatsoever."  The examiner also found no evidence of significant tenderness, or areas of inflammation, edema, keloid formation, induration, inflexibility, or limitation of motion or function.  The examiner did not provide an etiological opinion.  

VA also administered a neurological examination in March 2009.  The examiner reviewed the claims file and noted that the Veteran was treated in service over a three-day period for complaints of headache, nausea, and fever.  Thereafter, the examiner noted that the Veteran's headaches resolved and that there was no further entry in the service treatment records regarding this condition.  The Veteran attributed his headaches to "stress" he experienced in Vietnam.  The impression was chronic daily headache.  According to the examiner, there was no relationship between the currently diagnosed headaches and the Veteran's in-service treatment for headaches.  In reaching this conclusion, the examiner noted that the Veteran's in-service headache was associated with a viral-type syndrome with associated fever, nausea, and skin rash.  The examiner described this condition as "self-limiting."  In addition, the examiner noted that the Veteran's in-service headaches were not a chronic issue, while the currently diagnosed headaches were consistent with tension-type headaches.  The examiner stated that the tension-type headaches were possibly related to the Veteran's diagnosis of high blood pressure and did not seem to be part of a current viral syndrome.   

A.  Headaches

With respect to the claim that the Veteran in this case has headaches which are the result of Agent Orange exposure in service, the Board notes that the Veteran's service personnel records showed that he had active service in the Republic of Vietnam.  Therefore, exposure to Agent Orange may be presumed.
However, the Veteran must also show that he is diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e) to establish presumptive service connection based on exposure to Agent Orange.  It is important to note that the diseases listed at 38 C.F.R. § 3.309(e) are based on findings provided from scientific data furnished by the National Academy of Sciences (NAS).  The NAS conducts studies to "summarize the scientific evidence concerning the association between exposure to herbicides used in support of military operations in Vietnam during the Vietnam Era and each disease suspected to be associated with such exposure."  64 Fed. Reg. 59,232-59,243 (Nov. 2, 1999).  Reports from NAS are submitted at two-year intervals to reflect the most recent findings.  Based on input from the NAS reports, the Congress amends the statutory provisions of the Agent Orange Act found at 38 U.S.C.A. § 1116 and the Secretary promulgates the necessary regulatory changes to reflect the latest additions of diseases shown to be associated with exposure to herbicides.

The most recent update was published in 2009.  Headaches are not a disease found to have a scientific relationship such that it can be presumed that exposure to herbicides used in Vietnam during the Vietnam Era is a cause of the disease.  See 72 Fed. Reg. 32,395-32,407 (June 12, 2007).  The Board notes that the list of diseases presumed to be associated with exposure to herbicides used in Vietnam during the Vietnam Era was expanded to include amyotrophic lateral sclerosis (ALS).  See 74 Fed. Reg. 57,072-57,074 (Nov. 4, 2009).  However, the Veteran does not allege, nor does the record reflect, that he was diagnosed with or treated for ALS.  Thus, the Veteran is not entitled to service connection for headaches based on the regulatory presumptions outlined in 38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.309(e).

Although the Veteran is not entitled to a regulatory presumption of service connection for headaches, the claim must still be reviewed to determine if service connection can be established on a direct basis.  In this regard, the preponderance of the evidence is against a finding of service connection in this case.  Although the Veteran was admitted for treatment of headaches in service, the Veteran's May 1969 separation examination was negative for any neurological abnormalities and there was no evidence of encephalitis lethargica residuals or organic disease of the nervous system to any degree within one year after separation from service.  Rather, the first post-service evidence of headaches is dated October 2000, several decades after discharge from service.  These headaches were linked to injuries sustained following a motor vehicle accident in September 2000 and/or a hypertensive episode.  See also, March 2009 VA neurological examination report.  In addition, the lapse of several decades between discharge from active service and onset of the Veteran's chronic headaches is evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Furthermore, although there is evidence of currently diagnosed chronic headaches, there is no evidence of record, other than the Veteran's own statements, linking this disability to his period of active service or any incident therein.  Instead, a VA examiner in March 2009 found no relationship between the currently diagnosed headaches and the Veteran's in-service treatment for headaches.  In reaching this conclusion, the examiner noted that the Veteran's in-service headache was associated with a viral-type syndrome with associated fever, nausea, and skin rash.  The examiner described this condition as "self-limiting."  In addition, the examiner noted that the Veteran's in-service headaches were not a chronic issue, while the currently diagnosed headaches were consistent with tension-type headaches.  The examiner stated that the tension-type headaches were possibly related to the Veteran's diagnosis of high blood pressure and did not seem to be part of a current viral syndrome.   
    
The Board finds the March 2009 VA neurological examination report to be highly probative evidence on the issue of service connection because the examiner provided a rationale and relied on professional training and expertise as well as an interview with and examination of the Veteran.  The examiner also reviewed the claims file (including pertinent medical history as the Veteran described it) before reaching these conclusions.  Furthermore, the competent, credible, and probative evidence does not otherwise show that the currently diagnosed chronic headaches originated in service or was the result of an injury or disease that was incurred in service.

The Veteran has submitted statements in support of the current claim in which he attributed the currently diagnosed chronic headaches to his period of active service.  The Veteran is capable of observing symptoms related to his headaches, and the Board ultimately finds the Veteran's statements in this regard to be competent.  See Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009).  However, the Veteran is not competent (i.e., professionally qualified) to offer an opinion as to the cause of such disability, and the relationship to service, if any.  Even assuming that the Veteran is competent to offer an opinions about diagnosis and etiology, and the Board was to find such statements credible and probative, the Board finds that any such lay statements made by the Veteran in this regard are entitled to limited probative value since he lacks any medical training.  See 38 C.F.R. § 3.159(a)(1) (2011) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  

Moreover, the lay statements of record regarding etiology are outweighed by the Veteran's service treatment records and the post-service medical evidence of record.  The Board finds the information contained in the Veteran's service treatment records regarding the absence of a neurological disability at the time of separation from service to be highly probative evidence since these records were generated contemporaneously to the period of time in question and were based on the Veteran's statements and a physical examination.  The Veteran raised no complaints about chronic headaches upon separation from service or within the one year presumptive period following separation from service.  Additionally, private treatment records from Carolinas Hospital System revealed that the Veteran complained of headaches following a September 2000 motor vehicle accident, while the Veteran attributed his headaches at least in part to a hypertensive episode.  See March 2009 VA neurological examination report.  Moreover, the March 2009 VA neurological examination found no relationship between the currently diagnosed chronic headaches and his period of active service.

As an alternative to establishing the second and third prong in Hickson, the Veteran may show a continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997)).  VA regulations recognize evidence providing a "continuity of symptomatology" for the purposes of showing the existence of a chronic disease in service, only where there is some "condition noted during service" that was not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.)  Thus, evidence showing a continuity of symptomatology is contemplated by VA regulations as supporting a claim for service connection for a condition only in a situation where a condition was noted in service but was not determined to be chronic or where there is a question about its chronicity.  In that situation - i.e., when the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology is required to support the claim.

The evidence of record does not establish continuity of symptomatology in this case.  The Veteran was treated in service for headaches and complaints of such were "noted" in the service treatment records.  However, the May 1969 separation examination report was negative for any neurological abnormalities and there was no evidence of encephalitis lethargica residuals or organic disease of the nervous system within one year after discharge from service.  The first evidence of post-service treatment was dated October 2000, several decades after service (and following a motor vehicle accident and/or diagnosis of hypertension).  There is otherwise a lack of chronicity and continuity of care until several years after discharge from service.  In fact, the Veteran specifically denied receiving formal treatment for headaches at the time of the March 2009 VA neurological examination.  In light of the March 2009 VA medical opinion which did not find a link between the currently diagnosed chronic headaches and service, even taking into account the Veteran's reports of continuous symptoms following service, the Board finds that the Veteran's statements as to continuity of symptomatology are outweighed by the more probative medical evidence discussed above.  

As previously stated, entitlement to service connection requires a finding that there is a current disability that has a relationship to an in-service injury or disease.  In this case, there is competent medical evidence showing currently diagnosed chronic headaches, but the preponderance of the evidence is against finding that there is a link between this disability, which first manifested many years after discharge from service, and the Veteran's period of active service.  The March 2009 VA neurological examiner, in particular, did not link the current chronic headaches to active service or the reported continuing symptoms.  Accordingly, service connection for headaches, to include as due to exposure to Agent Orange, is not warranted under any theory of causation and the Veteran's claim is denied. 
  
In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-56.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not applicable in this case.

B.  Skin Disorder

With respect to the claim that the Veteran in this case has a skin disorder, claimed as jungle rot, which is the result of Agent Orange exposure in service, exposure to Agent Orange may be presumed given his service in Vietnam.  Pertinent regulations make clear that chloracne or other acneform disease consistent with chloracne is the only type of skin disorder found to have a scientific relationship such that it can be presumed that exposure to herbicides used in Vietnam during the Vietnam Era is a cause of the disease.  See 38 U.S.C.A. § 1116(f ); 38 C.F.R. § 3.309(e).  The Veteran does not contend, nor does the evidence of record reflect, that the Veteran has diagnosed chloracne or other acneform disease consistent with chloracne.  Thus, the Veteran is not entitled to the regulatory presumption of service connection for a skin disorder, claimed as jungle rot. 
 
Although the Veteran is not entitled to a regulatory presumption of service connection for a skin disorder, claimed as jungle rot, the claim must still be reviewed to determine if service connection can be established on a direct basis.  In this regard, the preponderance of the evidence is against a finding of service connection in this case.  Although the Veteran was treated in service for skin rash and severe ringworm infestation, the Veteran's May 1969 separation examination was completely negative for any skin abnormalities and there was no evidence of such within one year after discharge from service.  In fact, there is no evidence of a currently diagnosed skin disorder during the appeal period.
The Veteran has expressed the opinion that his claimed skin disorder, to include jungle rot, is related to service.  Davidson, 581 F.3d. at 1315.  The Veteran is competent to report that he experienced symptoms related to this claimed disability.  However, the Veteran is not competent (i.e., professionally qualified) to offer an opinion as to the diagnosis or cause of such disability, and the relationship to service, if any.  Even assuming that the Veteran is competent to offer an opinions about diagnosis and etiology, and the Board was to find such statements credible and probative, the Board finds that any such lay statements made by the Veteran in this regard are entitled to limited probative value since he lacks any medical training.  See 38 C.F.R. § 3.159(a)(1). 

Moreover, the lay statements of record regarding diagnosis and etiology are outweighed by the service treatment records, which showed no evidence of a skin disorder on separation from service, as well as the March 2009 VA examination reports, which found no evidence of active rash, scars, or disfigurement.  As noted above, one of the VA examiners found that it was "less likely than not" that any skin disorder can be attributed to or related to the Veteran's period of active service or any incident therein.  The other VA examiner who performed the skin and scars examination, however, did not review the claims file and offered no etiological opinion.  But, in light of the examiner's finding that the Veteran's skin was "normal" without any evidence of rash or other changes, the examiner ostensibly reasoned that there was no opinion to offer in the absence of a currently diagnosed skin disorder.  In addition, review of the claims file by the skin and scars examiner would not have changed the objective findings made (i.e., no evidence of a current disability).  See Snuffer, 10 Vet. App. at 404.

In any event, the Board finds the March 2009 VA examination reports to be highly probative evidence on the issue of service connection because at least one of the examiners provided a rationale, while both examiners relied on professional training and expertise as well as an interview with and examination of the Veteran.  Although only one of the examiners reviewed the claims file, both examiners elicited an extensive medical history as the Veteran described it before reaching the conclusion that there was no evidence of a current skin disorder, claimed as jungle rot.    
In the absence of proof of a present disability there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has in the past held that there must be a diagnosis of an underlying disability to establish a claim for service connection.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

Furthermore, at no time during the pendency of this appeal has the Veteran demonstrated, nor does the evidence show, a diagnosed skin disorder.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  While the Veteran reported that he has symptoms indicative of a skin disorder, the Veteran's separation examination was negative for any skin disorders, VA examiners found no evidence of any skin disorder, and private treatment records were silent as to such claimed disability.  As was explained above, the medical evidence outweighs the Veteran's statements.

As an alternative to establishing the second and third prong in Hickson, the Veteran may show a continuity of symptomatology.  See Barr, 21 Vet. App. at 307; Savage, 10 Vet. App. at 495-97.  The evidence of record does not establish continuity of symptomatology in this case.  While the Veteran's skin rash and severe ringworm infestation were "noted" in service, no skin disorder was found at the time of separation from service.  By the Veteran's own account, he reported skin pigmentation changes and occasional symptoms of itching since service.  In light of the March 2009 VA medical opinions which did not find evidence of a currently diagnosed skin disorder, claimed as jungle rot, even taking into account the Veteran's reports of symptoms following service, the Board finds that the Veteran's statements as to continuity of symptomatology are outweighed by the more probative medical evidence discussed above.  

As previously stated, entitlement to direct service connection requires a finding that there is a current disability that has a relationship to an in-service injury or disease. In this case, the most probative evidence does not show a currently diagnosed skin disorder, claimed as jungle rot.  Accordingly, service connection for a skin disorder, claimed as jungle rot, is not warranted on any basis, to include as due to exposure to Agent Orange, and the Veteran's claim is denied.  

In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-56.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not applicable in this case.

C.  Gastrointestinal Disability
  
With respect to the claim that the Veteran in this case has a gastrointestinal disability, claimed as nausea, which is the result of Agent Orange exposure in service, exposure to Agent Orange may be presumed given his service in Vietnam.  Nausea is not a disease found to have a scientific relationship such that it can be presumed that exposure to herbicides used in Vietnam during the Vietnam Era is a cause of the disease.  See 38 C.F.R. § 3.309(e); 72 Fed. Reg. 32,395-32,407.  Thus, the Veteran is not entitled to the regulatory presumption of service connection for a gastrointestinal disability, claimed as nausea.  See 38 U.S.C.A. § 1116(f ); 38 C.F.R. § 3.309(e)
 
Although the Veteran is not entitled to a regulatory presumption of service connection for a gastrointestinal disability, claimed as nausea, the claim must still be reviewed to determine if service connection can be established on a direct basis.  In this regard, the preponderance of the evidence is against a finding of service connection in this case.  Although the Veteran was treated in service for stomach cramps and intestinal parasites, the Veteran's May 1969 separation examination was completely negative for any gastrointestinal abnormalities and there was no evidence of such within one year after discharge from service.  In fact, there is no evidence of a currently diagnosed gastrointestinal disability during the appeal period.

The Veteran has expressed the opinion that his claimed gastrointestinal disability, to include nausea, is related to service.  Davidson, 581 F.3d. at 1315.  The Veteran is competent to report that he experienced symptoms related to this claimed disability.  However, the Veteran is not competent (i.e., professionally qualified) to offer an opinion as to the diagnosis or cause of such disability, and the relationship to service, if any.  Even assuming that the Veteran is competent to offer an opinions about diagnosis and etiology, and the Board was to find such statements credible and probative, the Board finds that any such lay statements made by the Veteran in this regard are entitled to limited probative value since he lacks any medical training.  See 38 C.F.R. § 3.159(a)(1). 

Moreover, the lay statements of record regarding diagnosis and etiology are outweighed by the service treatment records, which showed no evidence of a gastrointestinal disability on separation from service, as well as the March 2009 VA genitourinary examination report, which found no evidence of a current gastrointestinal disability.  The VA examiner found, therefore, that it was "less likely than not" that any gastrointestinal disability can be attributed to or related to the Veteran's period of active service or any incident therein.  The Board finds the March 2009 VA examination report to be highly probative evidence on the issue of service connection because the examiner provided a rationale and relied on professional training and expertise, as well as an interview with and examination of the Veteran.  The examiner also reviewed the claims file (including pertinent medical history as the Veteran described it) before reaching that there was no evidence of a current gastrointestinal disability.
 
In the absence of proof of a present disability there can be no valid claim.  Brammer, 3 Vet. App. at 225; Sanchez-Benitez, 13 Vet. App. at 285.  Furthermore, at no time during the pendency of this appeal has the Veteran demonstrated, nor does the evidence show, a diagnosed gastrointestinal disability.  See McClain, 21 Vet. App. at 321.  While the Veteran reported that he has symptoms indicative of a gastrointestinal disability, the separation examination was negative for any gastrointestinal disability, the VA examiner found no evidence of a gastrointestinal disability, and private treatment records were silent as to such claimed disability.  As was explained above, the medical evidence outweighs the Veteran's statements.
As an alternative to establishing the second and third prong in Hickson, the Veteran may show a continuity of symptomatology.  See Barr, 21 Vet. App. at 307; Savage, 10 Vet. App. at 495-97.  The evidence of record does not establish continuity of symptomatology in this case.  While the Veteran's treatment for stomach cramps and intestinal parasites was "noted" in service, no gastrointestinal disability was found at the time of separation from service.  By the Veteran's own account, he reported intermittent nausea approximately once per month since service.  In light of the March 2009 VA medical opinion which did not find evidence of a currently diagnosed gastrointestinal disability, claimed as nausea, even taking into account the Veteran's reports of symptoms following service, the Board finds that the Veteran's statements as to continuity of symptomatology are outweighed by the more probative medical evidence discussed above.  

As previously stated, entitlement to direct service connection requires a finding that there is a current disability that has a relationship to an in-service injury or disease. In this case, the most probative evidence does not show a currently diagnosed gastrointestinal disability.  To the extent that the Veteran has self-reported symptoms of nausea, the Board points out that this is not a disability under the VA Rating Schedule for which VA benefits can be granted.  Accordingly, service connection for a gastrointestinal disability, claimed as nausea, is not warranted on any basis, to include as due to exposure to Agent Orange, and the Veteran's claim is denied.  

In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-56.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not applicable in this case.




CONTINUED ON NEXT PAGE


ORDER

Service connection for headaches, to include as due to exposure to Agent Orange, is denied.

Service connection for a skin disorder, claimed as jungle rot, to include as due to exposure to Agent Orange, is denied.

Service connection for a gastrointestinal disability, claimed as nausea, to include as due to exposure to Agent Orange, is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


